Citation Nr: 1110672	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-42 262	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES


1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for a hearing loss disability. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a rating decision in March 2010, the RO granted four of the six claims on appeal.     


FINDINGS OF FACT

1.  In December 2009, the Veteran withdrew from the appeal the claim of service connection for a dental condition.

2.  According to the Social Security Administration, the Veteran died in January 2011 before a decision by the Board on the appeal of a claim of service connection for a hearing loss disability was promulgated.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim of service connection for a dental condition have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of service connection for a hearing loss disability.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dental Condition 

A substantive appeal may be withdrawn in writing by an Appellant any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202 and 20.204.

In December 2009, the Veteran in a writing withdrew from the appeal the claim of service connection for a dental condition before the Board promulgated a decision.

Accordingly, the Board does not have jurisdiction to review the claim of service connection for a dental condition 

Hearing Loss Disability 

According to the records of the Social Security Administration, a Federal agency, the Veteran died in January 2011, before the Board promulgated a decision on the appeal of the remaining claim of service connection for a hearing loss disability.  

In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g).

As there is no evidence to the contrary, the Board accepts the finding by the Social Security Administration as proof of the Veteran's death during the pendency of the appeal and before the Board promulgated a decision on the appeal of the claim of service connection for a hearing loss disability. 

As the Veteran died during the pendency of the appeal, as a matter of law, the appeal does not survive the Veteran's death, and the appeal of the claim of service connection for a hearing loss disability must be dismissed for lack of jurisdiction. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); Zevalkink v. Brown, 102 F.3d 1236, 1243- 44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53- 54 (1994).

The Board's dismissal of the appeal does not affect the right of an eligible person to file the request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the Veteran's death. See Veterans Benefits Improvements Act of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision). During the pendency of the appeal and prior to an appellate decision on the appeal, the Board received notice in March 2011 that the Veteran had died in January 2011.  The RO's notification consisted of data from the Social Security Administration, confirming the Veteran's date of death.  


ORDER

As the appeal was withdrawn, the claim of service connection for a dental condition is dismissed.

As the Veteran died before the Board promulgated a decision, the appeal of the claim of service connection for a hearing loss disability is dismissed.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


